Case 13-45363        Doc 57     Filed 04/04/19     Entered 04/04/19 15:14:07          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-45363
         Miroslav Savic
         Mirjana Savic
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/22/2013.

         2) The plan was confirmed on 02/21/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/04/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/03/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $15,800.00.

         10) Amount of unsecured claims discharged without payment: $54,441.31.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-45363      Doc 57       Filed 04/04/19    Entered 04/04/19 15:14:07                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor           $100,982.00
        Less amount refunded to debtor                           $2.00

 NET RECEIPTS:                                                                                $100,980.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $2,800.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $4,747.74
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $7,547.74

 Attorney fees paid and disclosed by debtor:                $700.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC             Unsecured      1,330.00       1,592.93         1,592.93        372.98        0.00
 ALTAIR OH XIII LLC             Unsecured            NA         994.32           994.32        232.82        0.00
 AMERICAN HONDA FINANCE CORP    Secured             0.00          0.00             0.00           0.00       0.00
 BECKET & LEE LLP               Unsecured            NA       1,543.16         1,543.16        361.32        0.00
 BUREAUS INVESTMENT GROUP POR   Unsecured      1,520.00       3,202.37         3,202.37        749.82        0.00
 CAVALRY SPV I LLC              Unsecured         600.00        615.08           615.08        144.02        0.00
 DISCOVER BANK                  Unsecured      4,436.00       5,690.95         5,690.95      1,332.51        0.00
 DISCOVER BANK                  Unsecured     13,824.00     15,434.15        15,434.15       3,613.83        0.00
 GE CAPITAL RETAIL BANK         Unsecured      2,370.00       2,861.90         2,861.90        670.10        0.00
 ILLINOIS DEPT OF REVENUE       Priority       5,283.30       4,803.00         4,803.00      4,803.00        0.00
 ILLINOIS DEPT OF REVENUE       Priority            0.00        589.75           589.75        589.75        0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         480.30           480.30        112.46        0.00
 INTERNAL REVENUE SERVICE       Secured       49,651.94     42,173.69        42,173.69      42,173.69        0.00
 INTERNAL REVENUE SERVICE       Priority      21,427.00     29,838.71        29,838.71      29,838.71        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA       1,121.47         1,121.47      1,121.47        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured      1,620.00       2,382.27         2,382.27        557.80        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured            NA         120.92           120.92          28.31       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured            NA         127.70           127.70          29.90       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA       1,874.71         1,874.71        438.95        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA       1,327.09         1,327.09        310.73        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA       2,914.59         2,914.59        682.44        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      1,075.00       1,504.12         1,504.12        352.18        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,800.00       3,776.78         3,776.78        884.31        0.00
 QUANTUM3 GROUP                 Unsecured      3,200.00       2,210.37         2,210.37        517.55        0.00
 QUANTUM3 GROUP                 Unsecured     14,490.00     14,490.52        14,490.52       3,392.89        0.00
 GECRB/JC PENNEY                Unsecured      1,600.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-45363       Doc 57    Filed 04/04/19    Entered 04/04/19 15:14:07              Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim         Claim       Principal       Int.
 Name                             Class   Scheduled      Asserted      Allowed        Paid          Paid
 GECRB/CARE CREDIT            Unsecured      2,882.00            NA           NA            0.00        0.00
 GECRB/JC PENNEY              Unsecured      1,600.00            NA           NA            0.00        0.00
 SELECT PORTFOLIO SERVICING   Secured           120.72        120.72       120.72        120.72         0.00
 SELECT PORTFOLIO SERVICING   Secured             0.00          0.00         0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim           Principal               Interest
                                                         Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00              $0.00                  $0.00
       Mortgage Arrearage                               $120.72            $120.72                  $0.00
       Debt Secured by Vehicle                            $0.00              $0.00                  $0.00
       All Other Secured                             $42,173.69         $42,173.69                  $0.00
 TOTAL SECURED:                                      $42,294.41         $42,294.41                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00              $0.00                  $0.00
        Domestic Support Ongoing                          $0.00              $0.00                  $0.00
        All Other Priority                           $35,231.46         $35,231.46                  $0.00
 TOTAL PRIORITY:                                     $35,231.46         $35,231.46                  $0.00

 GENERAL UNSECURED PAYMENTS:                         $64,265.70         $15,906.39                  $0.00


 Disbursements:

        Expenses of Administration                         $7,547.74
        Disbursements to Creditors                        $93,432.26

 TOTAL DISBURSEMENTS :                                                                  $100,980.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-45363        Doc 57      Filed 04/04/19     Entered 04/04/19 15:14:07            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
